      Case 1:19-cv-09351-DLC Document 75 Filed 03/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
OF A FEATHER, LLC,                     :
                                       :
                         Plaintiff,    :
                                       :              19cv9351 (DLC)
                -v-                    :
                                       :
ALLEGRO CREDIT SERVICES, LLC,          :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- :
                                       :
ALLEGRO CREDIT SERVICES, LLC,          :
                                       :
                         Plaintiff,    :              20cv2622 (DLC)
                                       :
                    -v-                :                    ORDER
                                       :
OF A FEATHER, LLC, JARED STAMMELL, and :
SUSAN STAMMELL,                        :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On March 2, 2021, this Court issued an Order requiring the

parties to send the affidavits constituting the direct testimony

of their trial witnesses and the exhibits for their case in

chief to this Court’s Chambers email inbox.       To date, the parties

have failed to comply with the Order.      Defendant Allegro Credit

Services, LLC sent documents to this Court’s physical Chambers

as opposed to its Chambers email inbox.       Plaintiff Of a Feather,

LLC sent some affidavits and exhibits to this Court’s Chambers
         Case 1:19-cv-09351-DLC Document 75 Filed 03/04/21 Page 2 of 2




email inbox but noted that its complete exhibits will be sent to

this Court’s physical Chambers as opposed to its Chambers email

inbox.    It is hereby

     ORDERED that by March 5, 2021, the parties shall send the

affidavits constituting the direct testimony of their trial

witnesses and all exhibits for their case in chief to this

Court’s Chambers email inbox at

cotenysdchambers@nysd.uscourts.gov.

Dated:       New York, New York
             March 4, 2021


                              __________________________________
                                         DENISE COTE
                                 United States District Judge




                                      2
